Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 29, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
After being reprimanded for tardiness, claimant, a dispatcher for an ambulette service, left his employer’s premises without notifying a supervisor. He failed to call in or report to work for the rest of the day. While claimant testified that he advised his employer that he was leaving due to illness, the weight to be accorded this testimony, as well as the conflicting testimony of other witnesses, was within the exclusive province of the Board. Under these facts, there is substantial evidence supporting the Board’s decision that claimant voluntarily left his employment without good cause.
Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.